Exhibit 10.1 EXECUTIVE SEVERANCE AGREEMENT This Executive Severance Agreement (“Agreement”) is hereby entered into as of May 5, 2017 by and between ENSERVCO CORPORATION (the “Company”) and RICK D. KASCH (the “Executive”), who are collectively referred to herein as the “Parties” and each as a “Party.” WHEREAS, Executive is employed as President and Chief Executive Officer of the Company pursuant to an Employment Agreement between the Parities entered into effective June 22, 2016 (“Employment Agreement”) and is a member of the Company’s Board of Directors. The Employment Agreement provides for certain benefits and compensation to be paid to the Executive upon termination of his employment. The Company has contemplated termination of the Executive. The Executive and the Company desire to resolve all potential claims of the Executive under the Employment Agreement and the Executive is willing to resign his positions with the Company and its subsidiaries effective on June 30, 2017, although Executive is willing to resign as President, CEO, and as a member of the Company’s Board of Directors sooner should he be requested to do so by the Board of Directors; and WHEREAS, the Executive is willing to facilitate the transition to a new person serving as President and CEO of the Company during the remaining term of the Executive’s employment and as a consultant thereafter; and WHEREAS, Company desires to provide Executive with certain modified severance payments and benefits in recognition of Executive’s service and contributions to the Company and to settle, fully and finally, all matters between them. THEREFORE, in consideration of the terms and promises made in this Agreement, and other good and valuable consideration, the sufficiency of which is hereby acknowledged, the Parties agree as follows: 1.
